Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8-15, 20, 21, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, and 13 are replete with multiple separate references to common elements including “a memory” and “a processor“, and first/second/third “communication interfaces” based on the incorporation of claim language from claim 5 and/or 1 that are not clearly tied through proper antecedent basis to one another nor are they readily distinguishable from one another based on the common terms utilized to reference separate components in each of the claims 1, 5, and 13.  One of ordinary skill in the art at the time of invention would not be able to fairly be apprised of the metes and bounds of the claimed invention as presented in claims 5, 13, and the respective dependents thereof..  
st 2021 the applicant presents that they view each of the repetitive presentation of these terms in claims 1, 5, and 13 as being distinct elements from one another, yet the claim references as presented do not readily support the distinction between these elements as proposed and would, as presented, in at least claims 5 and 13, now reference multiple distinct elements using the same terminology.  By example, if one were to bodily incorporate the limitations of independent claim 1 as referenced in claim 5, as presently referenced, the resultant claim would set forth an arrangement referencing differing elements of the claimed invention by the same terminology without providing a clear basis for distinguishing the same and that would as a result render the claim unclear and indefinite.   
Remaining claims 6, 8-12, 14, 15, 20, 21, and 56 are noted as incorporating the lack of clarity presented in claims 5 and 13 through claim dependency and are accordingly also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0111168) in view of Walker et al (US 8,545,309).

Claim 1: The combination of Nguyen and Walker teach a computer system for processing gaming data from two or more gaming systems, the computer system comprising: 
a memory device configured to store machine-readable instructions (Nguyen Figure 10; Paragraphs [0142]-[0148]);
 a processor connected to the memory device (Nguyen Figure 10; Paragraphs [0142]-[0148]); and 
a first communication interface connected to the processor and configured to connect to a first gaming system(-Describing network interconnections between gaming devices and network attached services- Nguyen Figures 2, 8; Elms 210, 822, 826); and 
a second communication interface connected to the processor and configured to connect to a second gaming system that is different from the first gaming system(-Describing network interconnections between gaming devices and network attached services- Nguyen Figures 2, 8; Elms 210, 822,826, 830); 
a third communication interface connected to the processor and configured to connect to a stub server(-Describing network interconnections between attached services and connected with the player tracking server- Nguyen Figures 2, 8; Elms 210, 230, 822, 824, 825, 826, 842, 886); 
wherein the processor obtains the machine-readable instructions from the memory device and is configured by the machine-readable instructions to:
Nguyen Paragraphs [0113], [0114], [0116]); 
receive, via the second communication interface, second gaming data from the second gaming system, the second gaming data being generated by the second gaming system based on a second protocol that is different from the first protocol(Nguyen Paragraphs [0113], [0114], [0116]); 
determine, from the first gaming data and based on the first protocol, identity information associated with a user and first usage information associated with use of the first gaming system by the user (-player tracking- Nguyen Abstract; Paragraphs [0009], [0012], [0017], [0111]);
determine, from the second gaming data and based on the second protocol, the identity information associated with the user and second usage information associated with use of the second gaming system by the user(-player tracking- Nguyen Abstract; Paragraphs [0009], [0012], [0017], [0111]); 
send the identity information, the first usage information and the second usage information to the stub server via the third communication interface(-Player tracking server- Nguyen Figure 2: Elements 210, 230) for Walker Col 15:22-16:22, 28: 21-49);
receive an instruction from the stub server (Nguyen Abstract; Paragraph [0009], [0014); 3138053MCQUEEN et al.Atty Docket No.: AMK-5243-0026Appl. No. 16/614,040and 
in response to the instruction, cause the first gaming system or the second gaming system not to be used by the user for gaming if the user is determined to be a problem gambler(Walker Abstract; Figure 7; Col 40:41-60, 41:60-42:4), 
wherein the first gaming system and the second gaming system are operated by different operators(-Different Establishments- Nguyen Paragraphs [0043] [0115]).
Nguyen teaches the invention including the use of player tracking and enabling or disabling game play of games based on user history as cited herein above.  While the prior art of Nguyen does not teach the detection and prohibition of play by players determined to be problem gamblers based on tracked data, these features are taught in the analogous prior art reference of Walker (Walker Abstract; Figure 7; Col 40:41-60, 41:60-42:4).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the detection and interruption of problem gambling a as taught by Walker in the in the invention of Nguyen in order to utilize the documenting of specific player interactions and actions taken to discourage problem gambling behavior as taught by Walker (Walker Abstract).


Claim 2: The combination of Nguyen and Walker teach the computer system as claimed in claim 1, wherein the processor is further configured to 
receive an instruction from the stub server(Nguyen Abstract; Paragraphs [0142]-[0148]); and 
in response to the instruction, cause the first gaming system or the second gaming system not to be used by the user for gaming (Alternatively enabling class II and class III games- Nguyen Abstract; Paragraph [0044]).  

Claim 3: The combination of Nguyen and Walker teach the computer system as claimed in claim 1, further comprising a computing device configured to: 
generate a first digital signature and a first timestamp associated with the first gaming data; and send the first digital signature and the first timestamp to the stub server (-event identifier and timestamp- Walker Figures 6A-6B; Elms 605, 615; Col 34:10-45). 

Claim 4: The combination of Nguyen and Walker teach the computer system as claimed in claim 3, wherein the computing device is further configured to generate a second digital signature and a second timestamp associated with the second gaming data; and send the second digital signature and the second timestamp to the stub server(-event identifier and timestamp- Walker Figures 6A-6B; Elms 605, 615; Col 34:10-45).  

Response to Arguments
Applicant's arguments filed November 5th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 8 and 9 of the above dated remarks the applicant proposes that the elements previously identified and rejected under section 112 do not lack proper antecedent basis but instead reference separate elements of the claimed invention.  
Reflecting the applicant presented amendments and characterization of the same, these claims remain rejected under section 112 for presented applicant characterized distinct elements of the claimed invention utilizing identical terminology that does not reflect the distinct relationship as argued by the applicant. 

Continuing on pages 9 and 10, the applicant proposes that the claims as amended more clearly reflect features directed to the detection of problem gamblers and prohibition of play by the problem gamblers across multiple gaming system.  The applicant proposes that these features are not provided for by the prior art of Nguyen.
Responsive to the applicant presented amendments, the rejection of claims has been updated to incorporate the prior art of Walker for teaching the additional presented elements as reflected herein above.

In view of the preceding, the rejection of claims is respectfully maintained as presented herein above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715